Citation Nr: 0715469	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating higher than 30 percent for sinusitis 
with residuals of surgery.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1965 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June and July 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.                 

In January 2006, the veteran withdrew his request for a 
hearing before the Board.


FINDING OF FACT

The veteran has had one sinus surgery and sinusitis is 
manifested by sinus tenderness, nasal drainage, and 
complaints of headaches with episodes requiring treatment 
with antibiotics; the evidence does not show chronic 
osteomyelitis following radical surgery or near constant 
sinusitis with symptoms of headaches, pain, tenderness, and 
purulent discharge or crusting after repeated surgeries.      


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
sinusitis with residuals of surgery have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2006).     


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters in December 2002 and January 2005.  The veteran was 
notified of the evidence needed to substantiate the claim for 
increase, namely, evidence that a disability had become 
worse.  The veteran was informed that VA would obtain VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice about the criteria for 
rating the disability was not provided at this stage of the 
appeal when the veteran already has notice of the rating 
criteria, a reasonable person could be expected to understand 
from the rating criteria the evidence needed to substantiate 
the claim for increase.  Moreover, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim, and any deficiency as 
to VCAA compliance regarding the degree of disability has not 
prejudiced the veteran's appeal.  Wensch v. Principi, 15 Vet. 
App. 362, 268 (2002) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim); see Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007).

To the extent that the VCAA notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  In any case, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence and to address the issue at 
a hearing.  The claim was also readjudicated following the 
content-complying notice, as evidenced by the supplemental 
statement of the case, dated in May 2005.  As the timing 
error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No.06-7001 (Fed. Cir. May 16, 2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has afforded 
the veteran VA examinations.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, no further assistance to the veteran is required to 
comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision in August 1991, the RO granted service 
connection for sinusitis and assigned a noncompensable 
disability rating under Diagnostic Code 6513, effective from 
May 1, 1991. 

In July 2002, the veteran filed his current claim for 
increase for sinusitis.   

VA records from April to August 2002 show that in June 2002 
the veteran underwent a computed tomography scan of the 
sinuses.  The impression was (1) bilateral infundibula 
occluded by mucosal thickening around the ostiomeatal unit, 
(2) moderate bilateral maxillary sinus mucosal thickening, 
and (3) minimal mucosal thickening of the frontal end 
ethmoid, as well as sphenoid sinus mucosa.  Following the 
scan, it was noted that the veteran had chronic sinusitis 
refractory due to long term antibiotic treatment.  In July 
2002, the veteran underwent endoscopic sinus surgery for 
chronic sinusitis.   

In December 2002, the veteran underwent a VA examination.  At 
that time, he stated that since his July 2002 surgery, he did 
not have absolute resolution of obstruction.  He indicated 
that he still felt some passageway closure.  Upon physical 
examination, there was some gross evidence of a nasal 
deviation to the right.  
There was tenderness to palpation over the maxillary region, 
left more than the right.  The nares were patent.  There was 
no crusting or nasal discharge.  The diagnosis was chronic 
sinusitis, status post endoscopic sinus surgery.   

In a rating decision in June 2003, the RO increased the 
disability rating for sinusitis from noncompensable to 50 
percent disabling under Diagnostic Code 6510, effective from 
June 27, 2002.  The RO also determined that the veteran was 
entitled to a temporary 100 percent rating for convalescence 
following surgery of the sinuses, from July 24, 2002 to 
August 31, 2002.  At the termination of the temporary total 
rating, the RO assigned a 30 percent rating under Diagnostic 
Code 6510.     

On VA examination in July 2003, the veteran stated that he 
still had blockages of his air passages.  According to the 
veteran, the interference with breathing through his nose 
remained at approximately 50 percent of what he would 
consider normal.  He indicated that he had occasional 
purulent discharge and that he had pain in the frontal and 
maxillary areas.  According to the veteran, he awoke every 
morning with a headache.  He stated that his current 
treatment involved using allergy tablets and nasal spray.  
According to the veteran, he had not had any prolonged 
periods of bedrest, but he did have to miss work for two days 
in the last six months because of his sinus problems.  The 
physical examination showed that there was mild decrease in 
the size of the nasal passages.  There was a septal deviation 
to the left, and there was a mild bilateral tenderness in the 
temporal region, as well as in the maxillary region.  There 
was no purulent discharge or crusting.  The diagnosis was 
sinusitis, status post endoscopic surgery, with apparent 
incomplete recovery and continued sinusitis.  X-ray 
examination of the veteran's sinuses showed opacification of 
the maxillary sinuses, bilaterally.      

VA records from August 2002 to October 2004 show that in June 
2004 the veteran underwent a follow-up evaluation.  The 
veteran stated that his sinuses were still bothering him and 
that he felt very congested.  The veteran was prescribed a 
six week course of augmentin and was directed to continue 
nasal steroids.  

On VA examination in February 2005, the examiner stated that 
VA medical records were available and reviewed.  The examiner 
noted that the veteran had not been seen in the head/neck 
surgery clinic for any sinus complaints since August 2002.  
According to the examiner, the veteran had been followed by 
his primary doctor and documented sinus complaints were 
variable.  The veteran stated that he did not see any 
improvement from the sinus surgery and that his symptoms were 
the same as preoperatively.  He indicated that he had nasal 
obstruction and drainage from his nose.  The veteran denied 
currently using any medications or any nasal sprays.  He 
reported that the last time he took antibiotics for any sinus 
problem was before his 2002 surgery.  The veteran revealed 
that he had daily headaches.  The examiner noted that the 
veteran had been tried on various medications and 
antibiotics. 

On physical examination, there was minimal crusting at 
entrance of vestibule.  There were no enlarged turbinates. 
The examiner reported that in September 2004 a CT scan 
revealed persistent pansinus mucosal thickening most notably 
now worse than the right maxillary sinus, bilateral and 
partial right ethmoidectomies with right communication 
between the left maxillary sinus and left nasal passage, and 
mild improvement in the left maxillary, left sphenoid, and 
left ethmoid and right frontal mucosa thickening when 
compared to the June 2002 CT scan.  Following the physical 
examination and a review of the veteran's CT scan, the 
examiner diagnosed the veteran with nasal obstruction and 
drainage.  

Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Sinusitis has been evaluated as 30 percent disabling under 38 
C.F.R. § 4.97, Diagnostic Code 6510, which pertains to 
chronic pansinusitis.  The criteria for the next higher 
rating, 50 percent, radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

As stated above, the criteria for a 50 percent are either 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The VA examination reports and treatment 
records do not show chronic osteomyelitis after the surgery 
in 2002.  Furthermore, the evidence does not show repeated 
sinus surgeries with near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting.  In the absence of evidence 
of chronic osteomyelitis or repeated sinus surgeries, the 
criteria for the next higher rating have not been met. 

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).     


ORDER

A rating higher than 30 percent for sinusitis with residuals 
of surgery is denied.  


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


